Citation Nr: 0805855	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran died in July 2002 from multiple organ failure 
and chronic renal failure.

2.  Neither multiple organ failure nor chronic renal failure 
is related to the veteran's active military service.

3.  At the time of the veteran's death, service connection 
was in effect for gastritis with duodenal ulcers, 
prostatitis, post-traumatic stress disorder (PTSD), 
sinusitis, a left knee injury, residuals of acne, residuals, 
removal of perianal cyst, shrapnel wound lip and cheek, flat 
feet, and umbilical hernia.

4.  The veteran's service-connected gastritis with duodenal 
ulcers, prostatitis, PTSD, sinusitis, a left knee injury, 
residuals of acne, residuals, removal of perianal cyst, 
shrapnel wound lip and cheek, flat feet, and umbilical hernia 
did not play a material causal role in his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2007); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The certificate of death indicates that the veteran died in 
July 2002.  The immediate cause of death was certified to be 
multiple organ failure due to or as a consequence of chronic 
renal failure.  Other significant conditions contributing to 
his death were HIV disease and hypertension.

The appellant does not contend, and the record does not show, 
that the veteran's organ failure, renal failure, HIV or 
hypertension was incurred in service.  The veteran's service 
treatment records do not refer to organ failure, renal 
failure, HIV or hypertension, and the report of examination 
in June 1974 for the veteran's discharge from service notes 
that clinical evaluation of all systems was normal, and no 
abnormalities related to the kidneys or other organs were 
noted.  Nor may organ failure, renal failure, HIV or 
hypertension be presumed incurred during active military 
service, as neither chronic disease was manifested to a 
degree of 10 percent disabling within one year after the 
veteran's active military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  Also, the record does 
not contain a medical opinion linking the veteran's fatal 
multiple organ failure, chronic renal failure, HIV or 
hypertension to his military service.  

Rather, the appellant contends that the veteran's service-
connected prostatitis and gastritis with duodenal ulcers 
caused the multiple organ failure and chronic renal failure 
which led to the veteran's death, and that therefore, his 
prostatitis and gastritis with duodenal ulcers were a 
contributory cause of his death.  See July 2004 VA Form 9.

The Board finds that there is no evidence of record which 
shows a relationship between the veteran's service-connected 
prostatitis and gastritis with duodenal ulcers and the cause 
of his death.  Medical records from St. Joseph's Hospital and 
Medical Center and D.W., MD show that the veteran had been 
diagnosed with mild chronic gastritis and that he was being 
treated for prostatitis with medication with excellent 
response.  They also show that he had been diagnosed with 
possible medical renal disease which caused him to have 
difficulty in a cold environment.  There are also numerous 
medical records showing that the veteran was being treated 
for HIV-related complications.

The appellant does not contend that the veteran's death was 
in any way related to his other service-connected 
disabilities - PTSD, sinusitis, a left knee injury, residuals 
of acne, residuals, removal of perianal cyst, shrapnel wound 
lip and cheek, flat feet, and umbilical hernia.  Nor does the 
record contain a medical opinion that links these 
disabilities to the veteran's death.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

The record reflects that in September 2002, prior to the 
initial adjudication of the appellant's claim, and in 
November 2007, the appellant was provided with the notice 
required by section 5103(a), to include notice that she 
submit any pertinent evidence in her possession.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the appellant 
that she had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
(evidence must be received by the Secretary within one year 
from the date notice is sent). 

The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for the cause of the veteran's death, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


